The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group III, claims 30-47, to 1-hydroxybenzotriazole active ester group, in the reply filed on January 14, 2022 is acknowledged.
Claims 23, 48 are canceled.  Claims 1-22, 24-29 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 32-33 are also currently not being considered because they do not read on the elected species.  Claims 30-31, 34-47, to 1-hydroxybenzotriazole active ester group, are under consideration.

Priority:  This application is a 371 of PCT/EP2018/066591, filed June 21, 2018, which claims priority to foreign application EP 17177256.9, filed June 21, 2017.  A copy of the foreign priority document has been received in the instant application on December 19, 2019, and is in the English language.

Failure to Comply with the Sequence Rules
Where the description of a patent application discusses a sequence of 10 or more nucleotide bases or 4 or more amino acids, reference must be made to the sequence by use of the sequence identifier preceded by “SEQ ID NO:” in the text of the description even if the sequence is also embedded in the text of the description of the patent application (see 37 CFR 1.821, especially paragraphs (a)-(d)).  The sequence identifier may be used in either the drawing or the Brief Description of Drawings (see MPEP 2422).

Objection to the Specification:
The specification is objected to for failure to comply with the sequence rules for the reasons as given above.  The specification refers to sequences without identifiers at:  see at least paragraphs 0022, 0023 (of the application publication).  The sequences must be in computer readable form (CRF) for search.  See also MPEP 2422 for sequence compliance requirements.

Drawings
The drawings are objected to because:  at least Fig. 3 refers to sequences without identifiers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The sequences must be in computer readable form (CRF) for search.  See also MPEP 2422 for sequence compliance requirements.

Claim Objections
Claims 38-40 are objected to because of the following informalities:  claims 38-40 recite amino acid sequences without sequence identifiers.  Appropriate correction is required.
The sequences must be in computer readable form (CRF) for search.  See also MPEP 2422 for sequence compliance requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 37, 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 31, 37, the phrase "more preferably" and/or “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 43-45 recites RC-act is the structure and/or selected from the structures recited in said claims.  Claims 43-45 are dependent on claim 30, which recites RC-act is an amino acid residue which has an activated carboxy group.  Therefore, it is not clear how RC-act is the structure and/or one of the structures recited since RC-act has already been identified as an amino acid residue.  Further clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31, 34-42, 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Skerra et al. (WO 2011144756; IDS 04.08.20) in view of Kimmerlin et al. (2005 J Peptide Research 65:  229-260) and Pepscan (Pepscan Linkers & Spacers 2015:  4 pages).  Skerra et al. disclose proline/alanine (P/A) random coil peptides, where the P/A peptides consists of at least about 50 proline (Pro) and alanine (Ala) amino acid residues, and biosynthetic conjugates comprising the P/A peptides (at least abstract, p. 30-33).  Skerra et al. disclose biologically active proteins modified to comprise a random coil polypeptide exhibits increased in vivo and/or in vitro when compared to unmodified biologically active proteins that lack random coil domains (p. 48), manifesting in prolonged plasma half-life of the biologically active protein (p. 49).  Skerra et al. disclose conjugation of the random coil polypeptide to a biomolecule/drug to increase its plasma half-life (p. 50-51).  Skerra et al. disclose the N-terminus of the polypeptide can first be modified with a suitable protective group, for example an acetyl group; after activation of the C-terminal carboxylate group, site-specific coupling to the C-terminus of the protected random coil polypeptide can be achieved if the drug carries a free amino group (p. 51).  Skerra et al. disclose the C-terminal carboxylate group of the random coil polypeptide is activated using common reagents, including EDC (N-(3-dimethylaminopropyl-N’-ethylcarbodiimide) (p. 51).  Skerra et al. do not teach the coupling reagent 1-hydroxybenzotriazole.
Kimmerlin et al. disclose coupling strategies for peptide and protein synthesis.  Kimmerlin et al. disclose over the years, numerous other coupling reagents have been developed, where a selection of the mostly widely used ones are shown in Fig. 6, which includes at least EDC and 1-hydroxybenzotriazole (HOBt) (p. 232 also Fig. 6).
It is further disclosed in Skerra et al. that the random coil polypeptide can be further equipped with additional side chains, including at the C-terminus, suitable for chemical modification, such as lysine residues with their ε-amino groups, or even non-natural amino acids (p. 52).
Pepscan discloses linkers, also named as spacers, are flexible molecules that are used to link 2 molecules of interest together (e.g. 2 peptides).  Pepscan discloses known linkers include amino acid analogs, including among others 6-aminohexanoic acid (Ahx) (p. 2).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed activated P/A peptide of the formula RN-(P/A)-RC-act, wherein RN is a protecting group attached to the N-terminal amino group of (P/A), wherein (P/A) is an amino acid sequence consisting of about 7 to about 1200 amino acid residues, wherein at least 80% of the number of amino acid residues in (P/A) are selected from Pro and Ala, and wherein RC-act is an amino acid residue which has an activated carboxy group, and which is bound via its amino group to the C-terminal carboxy group of (P/A) and comprises at least two carbon atoms between its amino group and its activated carboxy group (instant claim 30).  The motivation to do so is given by the prior art.  Skerra et al. disclose a P/A peptide consisting of at least about 50 Pro and Ala amino acid residues, where the N-terminus of the P/A peptide is modified with a protecting group and the C-terminus of the P/A peptide can be modified to include an amino acid residue with ε-amino groups and an activated carboxylate group.  Kimmerlin et al. disclose known commonly used coupling reagents for activating carboxylic groups.  Pepscan discloses amino acid analogs that are used to link together two molecules of interest.  Therefore, one of ordinary skill would have reasonable motivation to incorporate an amino acid analog as suggested in Pepscan at the C-terminus of the N-terminus protected P/A peptide of Skerra et al., where the amino acid analog is further activated at its carboxy group, because Skerra et al. disclose conjugating drugs carrying a free amino group to the C-terminus of the protected P/A polypeptide increases the plasma half-life of the drug.  One of ordinary skill would have a reasonable expectation of success because methods and reagents of conjugating biomolecules to polymers or peptides were well known in the art.
Regarding instant claim 31, as noted above, Skerra et al. disclose the C-terminal carboxylate group of the random coil polypeptide is activated using common reagents, including EDC (p. 51).  Kimmerlin et al. disclose the most widely used coupling reagents for activating carboxylic groups include at least EDC and HOBt (p. 232 also Fig. 6).  Therefore, it would have been obvious to arrive at the recited active ester group HOBt.
Regarding instant claims 34-40, 47, Skerra et al. disclose the P/A amino acid sequence/polypeptides form random coil formations can comprise the formula [ProxAlay]n, where x is independently selected from 1 to 5; for n, y is independently selected from 1 to 5; n is any integer that provides the random coil polypeptide consists of at least about 50 amino acid residues (p. 30-31); the random coil polypeptide consisting of amino acid stretches selected from among others AAPAAPAPAAPAAPAPAAPA (SEQ ID NO: 1), APAAAPAPAAPAAPAPAAP (SEQ ID NO: 2), AAAPAAAPAAAPAAAPAAAP (SEQ ID NO: 3), AAPAAPAAPAAPAAPAAPAAPAAP (SEQ ID NO: 4), PAAAPAPAAAPAPAAAPAPAAAP (SEQ ID NO: 5), AAAPAAPAAPPAAAAPAAPAAPPA (SEQ ID NO: 6), and multimers of these sequences as a whole or parts of these sequences (p. 31-33).  Skerra disclose the random coil polypeptides comprise more than about 10% and less than 75% proline residues, and at least 25% to 90% alanine residues (23-24); where it is disclosed that the random coil polypeptides can comprise residues other than proline and alanine as a minor constituent (5% to 10%), where the amino acid residues different than proline and alanine are selected from Gly, Ser (p. 25-27).  Therefore, it would have been obvious to arrive at the claimed features because Skerra et al. disclose these same structural features are present in the random coil P/A polypeptides.
Regarding instant claims 41-42, Skerra et al. disclose the N-terminus of the P/A polypeptide is modified with a suitable protective group, such as acetyl, or protected by a pyroglutamyl group (p. 51).
Regarding instant claims 44-45, as noted above, Skerra et al. disclose that the random coil polypeptide can be further equipped with additional side chains, including at the C-terminus, suitable for chemical modification, such as lysine residues with their ε-amino groups, or even non-natural amino acids (p. 52).  Pepscan discloses linkers are flexible molecules that are used to link 2 molecules of interest together (e.g. 2 peptides).  Pepscan discloses known linkers include amino acid analogs, including among others 6-aminohexanoic acid (Ahx) (p. 2).  Therefore, one of ordinary skill would have reasonable motivation to incorporate an amino acid analog, i.e. Ahx, as suggested in Pepscan at the C-terminus of the N-terminus protected P/A peptide of Skerra et al., where the amino acid analog is further activated at its carboxy group; thereby, arriving at the claimed RC-act structures.
Regarding instant claim 46, as noted above, Skerra et al. disclose the C-terminal carboxylate group of the random coil polypeptide is activated using common reagents (p. 51); therefore, it would be obvious that the C-terminal alanine or proline is activated and has an activated carboxy group.

Claims 30-31, 34-42, 43, 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Skerra et al. (WO 2011144756; IDS 04.08.20) in view of Kimmerlin et al. (2005 J Peptide Research 65:  229-260), Pepscan (Pepscan Linkers & Spacers 2015:  4 pages), and Prakash et al. (WO 2013033230).  The teachings of Skerra et al., Kimmerlin et al., and Pepscan, over at least instant claims 30-31, 34-42, 44-47 are noted above.  As noted above, Pepscan discloses linkers are flexible molecules that are used to link 2 molecules of interest together (e.g. 2 peptides).  Pepscan discloses known linkers include amino acid analogs, including among others 6-aminohexanoic acid (Ahx) (p. 2).
Prakash et al. disclose oligonucleotide-polymer conjugates.  Prakash et al. disclose conjugate linking moieties include among others, Ahx, substituted C1-C10 alkyl,
substituted or unsubstituted C2-C10 alkenyl or substituted or unsubstituted C2-C10 alkynyl (p. 93 lines 27-32), and also includes bifunctional linking moieties comprising a hydrocarbyl moiety (p. 93 lines 19-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the C-terminus of the N-terminus protected P/A peptide of Skerra et al., with a linking moiety comprising H2N-(C2-12 hydrocarbyl)-COOH having an activated carboxy group (instant claim 43), because Skerra et al. disclose conjugating drugs carrying a free amino group to the C-terminus of the protected P/A polypeptide increases the plasma half-life of the drug.  One of ordinary skill would have a reasonable expectation of success because methods and reagents of conjugating biomolecules to polymers or peptides were well known in the art.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656